DETAILED ACTION
Claims 1-9 are pending before the Office for review.
In the response field August 5, 2022:
Claims 1 and 2 were amended.
Claim 9 is newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1 under Hosokawa in view of Cesena and Sato. However, Applicant’s amendment to the claim 1 has overcome the rejection of record. In particular the cited prior art fails to teach or render obvious Applicant’s claimed limitation including a method comprising holding the second surface of the wafer such that the first surface thereof is exposed; positioning a processing tool including a rotational axis relative to the first surface of the wafer so that the rotational axis is at an angle relative to the first surface of the wafer, wherein the angle is between 0° and 90°, and wherein the processing tool includes a grinding stone made of abrasive grains bound together by a bonding material; after holding the second surface of the wafer, processing an exposed first surface side of an outer circumferential edge portion of the wafer without processing the second surface of the wafer, with the processing tool, thereby forming on the outer circumferential edge portion a slanted surface that is inclined to the first surface so as to be progressively closer to the second surface in a direction from a central area of the wafer toward an outer circumferential edge thereof; and after forming the slanted surface, coating the first surface of the wafer with a liquid material according to a spin coating process, thereby forming a resist film on the first surface of the wafer. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention. 
With regards to claim 2, Applicant’s claimed was previously rejected under 112(b) for insufficient antecedent basis. However, Applicant’s amendment to claim 2 has overcome the rejection of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713